Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page 1 of 10




                  EXHIBIT A
                 Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page 2 of 10

SUPREME COURT OF THE STATE OF NEW YQRK                                 .
COUNTY OF NEW YORK
------------------------------------------------------------------)(
RICHARD BERGER, et al.

                                    Plaintiff/Petitioner,

                  - against-                                               Index No.161553/2018

NEW YORK UNIVERSITY,
                                    Defendant/Respondent.
------------------------------------------------------------------)(
                                        NOTICE OF ELECTRONIC FILING
                                              {Mandatory Case)
                                           (Uniform Rule § 202.5-bb)

        You have received this Notice because:

                  1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
                  New York State Courts E-filing system ("NYSCEF"), and

                  2) You are a Defendant/Respondent (a party) in this case.

          • If you are represented by an attorney:
            Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

          • If you are not represented by an attorney:
            You will be served with all documents in paper and you must serve and file your
            documents in paper, unless you choose to participate in e-filing.

            If you choose to participate in e-filing, you must have access to a computer and a
           scanner or other device to convert documents into electronic format, a connection
           to the internet, and an e-mail address to receive service of documents.

           The benefits of participating in e-filing include:

                           • serving and filing your documents electronically

                           • free access to view and print your e-filed documents

                           • limiting your number of trips to the courthouse

                           • paying any court fees on-line (credit card needed)

        To register fore-filing or for more information about how e-filing works:

        • visit: www.nycourts.gov/efile-unrepresented or
        • contact the Clerk's Office or Help Center at the court where the case was filed. Court
          contact information can be found at www.nycourts.gov


                                                       Page 1 of 2                        EFM-1
                Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page 3 of 10

        To find legal information to help you repres~nt yol:Jrself visit www.nycourthelp.gov

                                       Information for Attorneys
                                (E-filing is Mandatory for Attorneys)

        An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nycourts.gov/efile ; or

                2) file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack (along with all employees subject
                to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e )]

        For additional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
        (phone: 646-386-3033; e-mail: efile@nycourts.gov).


Dated: December 11, 2018


Lloyd Ambinder, Esq.                                      40 Broad Street, 7th Floor
            Name                                                       Address

 VIRGINIA & AMBINDER, LLP                                 New York, New York 10004
                Firm Name

                                                          (212) 943-9080
                                                                       Phone

                                                          lambinder@vandallp.com
                                                                     E-Mail


To:     New York University

        70 Washington Square South

        New York, NY 10012




                                                                                       6/6/18



      Index #                                Page 2 of 2                           EFM-1
I   . . . . . . . . .. . , .   .......   ~ ..........   '-.i,~~··~   ~   ~   ................... , -.. , . . . .,_. , _.. , ...........,
YSCEF DOC. NO. 1 Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page 4 of 10
                                                                    RECEIVED  NYSCEF: 12/11/201




                               SUPREME COURT OF THE STATE OF NEW YORK
                               COUNTY OF NEW YORK
                               RICHARD BERGER, for himself and on behalf of
                               all others similarly situated,                   Civil Action No.:
                                                                    Plaintiffs,
                                                                                SUMMONS
                                                        - against -

                               NEW YORK UNIVERSITY,
                                                                                           Defendants.

                               TO THE ABOVE NAMED DEFENDANTS:

                                          YOU ARE HEREBY SUMMONED and required to submit to the attorneys of Plaintiffs

                               your answering papers to the Complaint in this action within 30 days after service of this

                               summons. In case of your failure to submit answering papers, judgment will be taken against you

                               by default for the relief demanded in the complaint.


                               DATED: New York, New York
                                      December 11, 2018                                                        VIRGINIA & AMBINDER, LLP

                                                                                                               By:     s/ Lloyd Ambinder, Esq.
                                                                                                                       Lloyd Ambinder, Esq.
                                                                                                                       James Emmet Murphy, Esq. .
                                                                                                                       Virginia & Ambinder, LLP
                                                                                                                       40 Broad Street, 7th Floor
                                                                                                                       New York, New York 10004
                                                                                                                       Tel: (212) 943-9080

                                                                                                               Attorneys for Named Plaintiff and the
                                                                                                               putative class
                               To:
                               New York University
                               70 Washington Square South,
                               New York, NY 10012




                                                                                                  , nr     7
. .........,. ....... .,...,..'6 ...... ....,.11111r...... ....~~·~· ~--, ~-, ....... ~,._.
 ~                                                                              ~           ...............,
YSCEF DOC. NO. 1 Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page                                          5 of 10
                                                                                                             RECEIVED  NYSCEF: 12/11/201




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF NEW YORK
              RICHARD BERGER, for himself and on behalf of all
              others similarly situated,                       Civil Action No.:
                                                   Plaintiffs,
                                     - against -               CLASS ACTION COMPLAINT

              NEW YORK UNIVERSITY,
                                                            Defendants.

                     Named Plaintiff Richard Berger ("Named Plaintiff'}, on behalf of himself and all others

             similarly situated (collectively "Plaintiffs"), by their attorneys, and for their Complaint against

             Defendant New York University (collectively "Defendants"), allege as follows:

                                                PRELIMINARY STATEMENT

                     1.      This action is brought pursuant to the New York Labor Law ("NYLL") §§ 663,

             198, and 12 New York Codes, Rules, and Regulations (''NYCRR") § 142-2.2 to recover unpaid

             overtime compensation owed to Named Plaintiff, and all similarly situated persons who are

             presently or were formerly employed by Defendants.

                     2.      At all times relevant to this litigation, Defendants engaged in a policy and practice

             of requiring Named Plaintiffs and members of the putative class to regularly work over forty (40)

             hours in a week without paying them all earned overtime wages at a rate of one and one-half times

             their regular hourly wage.

                     3.      The Named Plaintiff has initiated this action on his own behalf, and on behalf of all

            similarly situated employees, seeking overtime compensation that Named Plaintiffs and all

            similarly situated employees were deprived of, plus interest, attorneys' fees, and costs.

                                                          THE PARTIES

                     4.      Named Plaintiff Berger is an individual residing in the State of New York who

            worked for Defendants as a security guard.


                                                                     1


                                                                ?   l"\-F   ;
,_.................. ~,.,·~· ~'-"'~··~~ ......·~· ---, ... -, ..... -~
                                          ~

                        Case 1:19-cv-00267-JPO Document 1-1
                                                                          -~ ...........,
                                                                          Filed 01/09/19 Page 6 of 10
"YSCEF DOC. NO. 1                                                                        RECEIVED  NYSCEF: 12/11/201




                   5.        Upon information and belief, Defendant New York University is an education

            corporation organized and existing under the laws of the State ofNew York with a principal place

            of business at 70 Washington Square South, New York, NY 10012.

                                                  CLASS ALLEGATIONS

                   6.        This action is properly maintainable as a class action pursuant to Article 9 of the

           New York Civil Practice Law and Rules.

                   7.        This action is brought on behalf of the Plaintiffs and a class consisting of each and

            every other person who performed work as security guards and in other related trades for

            Defendants at any time between December 2012 and the present.

                   8.        The putative class is so numerous that joinder of all members is impracticable. The

            size of the putative class is believed to be in excess of 40 individuals. In addition, the names of

           all potential members of the putative class are not known.

                   9.        The questions of law and fact common to the putative class predominate over any

           questions affecting only individual members.

                   10.       The claims of the Plaintiff are typical of the claims of the putative class.

                   11.       Plaintiff and his counsel will fairly and adequately protect the interests of the

           putative class.

                   12.       A class action is superior to other available methods for the fair and efficient

           adjudication of this controversy.

                   13.       A class action is superior to other available methods for the fair and efficient

           adjudication of this controversy.




                                                               2
............, ........
                ,..~ ...... ,. ~.__.....,.~., .................. ,. ---, ... -, --1'.r~..., _,.., ...........,
·yscEF DOC. NO. 1 Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page                                           7 of 10
                                                                                                               RECEIVED  NYSCEF: 12/11/201




                                                                FACTS

                         14.   Plaintiff Berger and other similarly situated individuals work as security guards for

               Defendants at various locations in New York City.

                         15.   Defendant constitutes Plaintifrs and other similarly situated individuals' employer

               for purposes of the New York Labor Law and its implementing regulations.

                         16.   Before appearing at their assigned security post at the beginning of each shift,

               Plaintiff and others similarly situated are required to go to a designated locker room, change into

               a uniform, and assemble with other security guards. Only then would Plaintiff and, upon

               information and belief, others similarly situated, be allowed to travel to their assigned security

               post, which is almost always in a different building from the locker room.

                         17.   At the end of each shift, Plaintiff and others similarly situated are required to wait

               for relief guards to replace them at their designated security post, and then to travel back to the

               locker room, change out of their uniform, and store the uniform before they can leave Defendants'

               facilities.

                         18.   Plaintiff and, upon information and belief, all others similarly situated, are not paid

               for all time between first appearing at their designated locker room building and the beginning of

               their scheduled shift at their assigned security post; or for all time between the end of their

               scheduled shift at their assigned security post, and the time they are able to leave the designated

               locker room building.

                         19.   The time spent by Plaintiff and others similarly situated between first appearing at

               the designated locker room building and the beginning of their scheduled shift at the assigned

               security post, along with the time spent by Plaintiff and others similarly situated between the end

               of their designated shift and the time they leave the designated locker room building after changing



                                                                    3
. _ ........, .........   ~,W,·'6-   ~~~··   ..   ~   ............ ,.._   ---, - - , ... ,_,_...,   - v . . . . . . . . ...

·yscEF DOC. NO. 1 Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page 8 of 10
                                                                     RECEIVED  NYSCEF: 12/11/201




                and storing their uniform, constitutes compensable work time pursuant to the New York Labor

                Law and the regulations implementing same.

                                                 FIRST CAUSE OF ACTION
                                          NEW YORK OVERTIME COMPENSATION LAW

                          20.        Named Plaintiffs repeat and re-allege the allegations set forth in the preceding

                paragraphs.

                          21.        12 NYCRR § 142-2.2 requires that "[a]n employer shall pay an employee for

                overtime at a wage rate of 1 Yi times the employee's regular rate" for hours worked in excess of

                40 hours in one workweek.

                          22.        NYLL § 663, provides that "[i]f any employee is paid by his employer less than the

                wage to which he is entitled under the provisions of this article, he may recover in a civil action

                the amount of any such underpayments, together with costs and such reasonable attorney's fees."

                          23.        Defendants are employers, within the meaning contemplated, pursuant to NYLL

                Article 19 § 651(6) and the supporting New York State Department of Labor Regulations.

                          24.        Named Plaintiff and members of the putative class are employees, within the

                meaning contemplated, pursuant to NYLL Article 19 § 651 (5) and the supporting New York State

                Department of Labor Regulations.

                          25.        Named Plaintiffs and members of the putative class worked more than forty (40)

                hours per week while working for Defendants.

                          26.        Named Plaintiffs and members of the putative class did not receive all earned

                overtime compensation for hours worked after the first forty (40) hours in a week.

                          27.        By the foregoing reasons, Defendants have violated NYLL § 663 and 12 NYCRR

                § 142-2.2, and are liable to Named Plaintiffs and members of the putative class in an amount to be

                determined at trial, plus interest, attorneys' fees, and costs.


                                                                                      4
. .........,. ....... ..~-----
 ~                             ~~,...,··~.. ~,......___ ---, --, .. ,. ,_,__, -V'. --- .....,
                         Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19                     Page 9 of 10
'YSCEF DOC. NO. 1                                                                               RECEIVED  NYSCEF: 12/11/201




                                               SECOND CAUSE OF ACTION
                                                FAILURE TO PAY WAGES

                    28.      Named Plaintiffs repeat and reallege the allegations set forth in the preceding

            paragraphs.

                    29.      At all relevant times, Named Plaintiffs and members of the putative class have been

                employees within the meaning of NYLL § 190, et seq., and any supporting New York State

                Department of Labor regulations.

                    30.      At all relevant times, Defendants have been employers within the meaning of

                NYLL § 190, et seq., and any supporting New York State Department of Labor regulations.

                    31.      Defendants failed to pay Named Plaintiffs and members of the putative class their

                hourly wage for all hours worked in accordance with the agreed upon terms of their

                employment.

                    32.      Unpaid time worked includes, but is not limited to, time spent changing in the

                locker room, time spent assembling before each shift, time spent waiting for relief workers to

                appear at the end of each shift, and time spent travelling between the designated locker room

                building and the assigned security post.

                    33.      Due to Defendants' violations of the NYLL, Plaintiffs and members of the putative

                class are entitled to recover an amount to be determined at trial, plus interest, attorneys' fees,

                and costs.

                    WHEREFORE, Named Plaintiffs and putative class members demand judgment:

                     1.      on their first cause of action against Defendants, in an amount to be determined at

            trial, plus interest, attorneys' fees and costs;

                    2.       On their second cause of action against Defendants, in an amount to be determined

            at trial, plus interest, attorneys' fees and costs; and


                                                                5
.   ~   ..................        ....-
                       '-" ....... ,...,.~~~
                             ~~              ,...         ....... ---, ~-, ...
                                                  ._,~,..., _,....
                                                      ~                                           ...........,
·yscEF DOC. NO. 1 Case 1:19-cv-00267-JPO Document 1-1 Filed 01/09/19 Page 10 of NYSCEF:
                                                                      RECEIVED  10      12/11/201


                                                                                  ~       '   .
                             3.           any other and further relief the Court may deem just and proper.

                   Dated: New York, New York
                          December 11, 2018

                                                                            VIRGINIA & AMBINDER, LLP

                                                                            By:             s/Lloyd Ambinder, Esg.
                                                                                          Lloyd Ambinder, Esq.
                                                                                          James Emmet Murphy, Esq.
                                                                                          Virginia & Ambinder, LLP
                                                                                          40 Broad Street, 7th Floor
                                                                                          New York, New York 10004
                                                                                          {212) 943-9080

                                                                                          Attorneys for Named Plaintiff and the
                                                                                          putative class




                                                                            6


                                                                        7   nf!       7
